NUMBER 13-20-00038-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


KENDRICK ANTRE CLARK CROOKS,                                                                 Appellant,

                                                     v.

THE STATE OF TEXAS,                                                                           Appellee.


                        On appeal from the 369th District Court
                               of Leon County, Texas.


                    MEMORANDUM OPINION ON REMAND

   Before Chief Justice Contreras and Justices Longoria and Perkes1
     Memorandum Opinion on Remand by Chief Justice Contreras

        This cause is before this Court on remand from the Texas Court of Criminal




        1 The Honorable Gregory T. Perkes, former Justice of this Court, was a member of the panel at the
time this appeal was originally submitted but did not participate in this decision because his term of office
expired on December 31, 2020.
Appeals.2 Appellant Kendrick Antre Clark Crooks was convicted of robbery, a second-

degree felony. See TEX. PENAL CODE ANN. § 29.02. The bill of costs reflected the

assessment of a $25 time payment fee. See Act of June 2, 2003, 86th Leg. R.S., ch. 209,

§ 62, sec. 133.103, 2003 Tex. Gen. Laws 979, 996–97 (amended 2019) (“A person

convicted of an offense shall pay, in addition to all other costs, a fee of $25 if the person:

(1) has been convicted of a felony or misdemeanor; and (2) pays any part of a fine, court

costs, or restitution on or after the 31st day after the date on which a judgment is entered

assessing the fine, court costs, or restitution.”) (former TEX. LOC. GOV’T CODE ANN.

§ 133.103; current version at TEX. CODE CRIM. PROC. ANN. art. 102.030).

        On original submission in 2020, we affirmed the conviction but modified the

judgment to reduce the time payment fee to $2.50, concluding that ninety percent of the

fee is unconstitutional because it is directed to the general revenue fund with “no statutory

directive that the funds be used for a legitimate criminal justice purpose.” Crooks v. State,

No. 13-20-00038-CR, 2020 WL 6601601, at *2–4 (Tex. App.—Corpus Christi–Edinburg,

Nov. 12, 2020) (mem. op., not designated for publication), pet. granted, judgm’t vacated,

No. PD-1183-20, 2021 WL 1940152 (Tex. Crim. App. May 12, 2021) (per curiam) (not

designated for publication). On March 20, 2019, the Texas Court of Criminal Appeals

handed down Dulin v. State, holding that “[t]he pendency of an appeal stops the clock for

purposes of the time payment fee.” 620 S.W.3d 129, 133 (Tex. Crim. App. 2021). In light

of Dulin, the Texas Court of Criminal Appeals granted discretionary review on its own

motion, vacated our judgment, and remanded to us to address the question of whether




        2 This appeal was transferred from the Tenth Court of Appeals in Waco pursuant to an order issued

by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001.


                                                   2
the entire time payment fee should be struck as prematurely assessed. Crooks, 2021 WL

1940152, at *1.3

        We now conclude, pursuant to Dulin, that the entirety of the $25 time payment fee

was prematurely assessed because of the pending appeal. See Dulin, 620 S.W.3d at 133

(“We see it as no coincidence that the time payment fee is imposed at the exact time that

the case would be final if no appeal were pending. That suggests that the time payment

fee was designed to be triggered by the finality of the judgment and so should exclude

the pendency of the appeal in the time period calculations.”). Accordingly, we modify the

trial court’s judgment to delete the entirety of the $25 time payment fee from the bill of

costs, “without prejudice to [it] being assessed later if, more than 30 days after the

issuance of the appellate mandate, the defendant has failed to completely pay any fine,

court costs, or restitution that he owes.” See id.

        Because the court of criminal appeals did not disturb our conclusion on the other

issue raised in the 2020 appeal, we leave that conclusion intact. See Crooks, 2020 WL

6601601, at *1–2. Accordingly, we: (1) modify the judgment to delete the entire time

payment fee as prematurely assessed; and (2) affirm the trial court’s judgment as

modified.

                                                                            DORI CONTRERAS
                                                                            Chief Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
12th day of August, 2021.


        3  In its opinion, the Texas Court of Criminal Appeals also refused a petition for discretionary review
filed by the State. Crooks v. State, No. PD-1183-20, 2021 WL 1940152, at *1 (Tex. Crim. App. May 12,
2021) (per curiam) (not designated for publication).


                                                      3